DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2013/0062646 to Yen et al (hereinafter Yen) in view of US PG Pub 2014/0091347 to Shirakawa et al (hereinafter Shirakawa).
Regarding Claim 1, Yen discloses a tape for dicing or transfer of phosphor plates comprising:
a support film (Fig. 6A, 92); and
a tacky layer (94A) disposed on the support film, the tacky layer configured to form an adhesive bond with a phosphor plate.

Yen discloses the tacky layer to comprise numerous examples [0026] but does not explicitly disclose the tacky layer to comprise an acrylic-free and metal-containing catalyst-free material.
Shirakawa discloses an adhesive layer for transferring a ceramic phosphor wherein the adhesive layer is an acrylic-free and metal-containing catalyst-free tacky layer (Figs. 2a-2c, 4; [0109], & [0133]- [0134)).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the tacky layer of Yen to comprise a silicone thermoplastic thermosetting adhesive as disclosed by Shirakawa. By using such an adhesive, the phosphor plates could have been better handled during the transfer process due to the 30% or more peel strength of the silicone adhesive while avoiding the problems of acrylic based adhesives. 

Regarding Claim 2, the combination of Yen and Shirakawa makes obvious the tape of Claim 1, wherein the tacky layer is free of a metal-containing catalyst comprising platinum, tin or zinc (Shirakawa, [0109], [0185]).

Regarding Claim 3, the combination of Yen and Shirakawa makes obvious the tape of Claim 1, wherein the adhesive bond with the phosphor plate can be modulated (Shirakawa, [0065]).

Regarding Claim 4, the combination of Yen and Shirakawa makes obvious the tape of Claim 3, wherein the adhesive bond with the phosphor plate is modulated by photo-developing the tacky layer (96A, Fig. 6B).

Regarding Claim 7, the combination of Yen and Shirakawa makes obvious a method comprising placing a phosphor plate onto the tape of Claim 1 so that an adhesive bond forms between the phosphor plate and the tacky layer (Yen, Fig. 5).

Regarding Claim 8, the combination of Yen and Shirakawa makes obvious the method of Claim 7 comprising removing the phosphor plate from the tape (Yen, Fig. 6B).

Regarding Claim 9, Yen discloses a method comprising:
providing a tape (Fig. 5, [0026]) having a tacky layer (94) disposed on a support film; and
placing a phosphor plate (42) on the tacky layer of the tape so that the tacky layer forms an adhesive bond with the phosphor plate.

Yen discloses the tacky layer to comprise numerous examples [0026] but does not explicitly disclose the tacky layer to comprise a hot melt adhesive that is free of acrylic and free of metal- containing catalysts.
Shirakawa discloses an adhesive layer for transferring a ceramic phosphor wherein the adhesive layer is a hot melt adhesive that is free of acrylic and free of metal- containing catalysts (Figs. 2a-2c, 4; [0107]-[0109], & [0133]- [0134)).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the tacky layer of Yen to comprise a silicone thermoplastic thermosetting adhesive as disclosed by Shirakawa. By using such an adhesive, the phosphor plates could have been better handled during the transfer process due to the 30% or more peel strength of the silicone adhesive while avoiding the problems of acrylic based adhesives. 

Regarding Claim 10, the combination of Yen and Shirakawa makes obvious the method of Claim 9 comprising removing the phosphor plate from the tape (Yen, Fig. 6B).

Regarding Claim 11, the combination of Yen and Shirakawa makes obvious the method of Claim 9, wherein the tacky layer is free of a metal-containing catalysts comprising platinum, tin or zinc (Shirakawa, [0109], [0185]).

Regarding Claim 12, the combination of Yen and Shirakawa makes obvious the method of Claim 10, comprising modulating the adhesive bond with the phosphor plate before removing the phosphor plate (Shirakawa, [0065]).

Regarding Claim 13, the combination of Yen and Shirakawa makes obvious the method of Claim 12, comprising photo-developing the tacky layer to modulate the adhesive bond with the phosphor plate (96A, Fig. 6B).

Regarding Claim 14, Yen discloses a method of forming a tape for dicing or transfer of phosphor plates comprising: 
providing a support film (Fig. 5, [0026]); 
depositing a liquid material (94) onto the support film; and 
coating the liquid material over the support film to form a tacky layer (Fig. 5), the tacky layer configured to form an adhesive bond with a phosphor plate (42).

Yen discloses the tacky layer to comprise numerous examples [0026] but does not explicitly disclose the liquid material to comprise a hot melt adhesive that is free of acrylic and free of metal-containing catalysts
Shirakawa discloses an adhesive layer for transferring a ceramic phosphor wherein the adhesive layer is a hot melt adhesive that is free of acrylic and free of metal- containing catalysts (Figs. 2a-2c, 4; [0107]-[0109], & [0133]- [0134)).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the tacky layer of Yen to comprise a silicone thermoplastic thermosetting adhesive as disclosed by Shirakawa. By using such an adhesive, the phosphor plates could have been better handled during the transfer process due to the 30% or more peel strength of the silicone adhesive while avoiding the problems of acrylic based adhesives. 

Regarding Claim 19, the combination of Yen and Shirakawa makes obvious the method of Claim 14 wherein coating the tacky layer comprising forming a tacky film and laminating the tacky film over the support film to form the tacky layer (Yen, [0026]; Shirakawa, [0107]).

Regarding Claim 20, the combination of Yen and Shirakawa makes obvious the method of Claim 14, wherein the tacky layer is free of a metal-containing catalyst comprising platinum, tin or zinc (Shirakawa, [0109], [0185]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7 and 13 of U.S. Patent No. 10,734,543. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations not identical are not critical to the inventive concept of the invention.
Claim 15 requires the method of claim 14 further include blade coating the liquid material over the support film. This is found in Claim 1 of the cited patent. Claim 1 of the cited patent also includes limitations for dicing the phosphor and removing the plates onto LED dies. Dicing and removing phosphor plates onto LED dies are common manufacturing steps in the art.

Claim 16 requires the method of claim 14 further include over-molding the liquid material over the support film. This is found in Claim 7 of the cited patent. Claim 7 of the cited patent also includes limitations for dicing the phosphor and removing the plates onto LED dies. Dicing and removing phosphor plates onto LED dies are common manufacturing steps in the art.

Claim 17 requires the method of claim 14 further include extruding the liquid material over the support film using a roll-to-roll process. This is found in Claim 13 of the cited patent. Claim 13 of the cited patent also includes limitations for dicing the phosphor and removing the plates onto LED dies. Dicing and removing phosphor plates onto LED dies are common manufacturing steps in the art.

Allowable Subject Matter
Claims 5, 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 18 require the tacky layer (liquid material) include an amine catalyst configured to lower the adhesive bond to the phosphor when the tacky layer is phot-developed. While Yen discloses a photo-developing process, it is not apparent from the references that an amine catalyst is used to lower the bond strength. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious.

Claim 6 requires the tape of claim 1 further include the tacky layer be disposed on a second tacky layer of the support film, the second tacky layer comprising acrylic. It is not apparent from the references of record that the tacky layer suggested by Yen and Shirakawa would benefit from, or function equally well, if combined with an acrylic based, second tacky layer. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where his application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818